DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, line 3, “the second boundary part” lacks a prior antecedent.
Claim 30, line 3, “the second boundary part” lacks a prior antecedent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 16, 19-21, 24, 27, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalbfeld et al. (US 2010/0024839) in view of Kim (US 2007/0221237).
Kalbfeld et al. disclose an interdental cleaning tool comprising a base part made of a synthetic resin, the base part having a handle base (76) and an elongated shaft core base (74) connected to a leading end of the handle base; and a flexible part (82) made of an elastomer and covering at least a portion of the base part, the flexible part having at least a cleaning flexible part covering the core base, the handle base constituting a handle part, and the core base and the cleaning flexible part constituting an interdental cleaning part, wherein a plurality of interdental cleaning tools  (Figures 11-13) are aligned in parallel, connection parts (80) for connecting the adjacent interdental cleaning tools are provided across the adjacent handle bases so as to be integral with the handle bases, the base parts are made of a synthetic resin material with a fiber material, the fiber material is oriented along the length of the base part, at least a first boundary part of two boundary parts between the connection part and the handle bases on both sides of the connection part, the fiber material is oriented along the longitudinal side of the base part such that the adjacent interdental cleaning parts can be cut and separated at the first boundary part (see Figure 13; paragraphs 25, 28, 31). The connection part (80) is elongated along part of a length of the handle base and is thinner with increasing proximity to the first boundary part (see Figure 13). Two or more connection parts (80) are arranged at intervals along the length of the handle base (see Figure 13). The synthetic resin material is polypropylene (PP), polybutylene terephthalate (PBT), or polyamide and the elastomer material is a styrene-based elastomer material (paragraphs 31 and 37). Kalbfeld et al. discloses the claimed invention except for each of the connection parts is elongated along a part of the length of the handle base and is thinner with increasing proximity to the first boundary part; the combination ratio of the glass fiber to the synthetic resin material is 20% or more and 30% or less; the angle formed by the tapered shape with respect to the core base is set at 0.2 to 2.5 degrees. It further would have been obvious to one having ordinary skill in the art at the time the invention was made to have the combination ratio of the glass fiber to the synthetic resin material is 20 % or more and 30% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case the prior art already sets forth both materials, polypropylene and glass fibers, the ratio of the fibers to the resin that works for the same purpose as applicant would have obvious to try to find the correct ratio that prevents breakage would have been well within routine skill in the art. Regarding claim 19, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle formed by the tapered shape with respect to the core base is set at 0.2 to 2.5 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case the prior art teaches a tapered shape with respect to the length but is silent as to the angle of the taper, but would be well within the skill of the art to find the tapering from routine experimentation. 
Kim teaches a nail tree with removable connection parts that are elongated along a part of the length of the bae and get thinner with increasing proximity to the first boundary part (13a) to allow for easy detachment (paragraph 42). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the connection part of Kalbfeld et al. get thinner with proximity to the boundary part as taught by Kim to allow for easy detachment.

Allowable Subject Matter
Claims 29 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 3/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
4-19-2022